Citation Nr: 0214347	
Decision Date: 10/15/02    Archive Date: 10/17/02

DOCKET NO.  98-13 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for pulmonary sarcoidosis, 
currently rated 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The veteran had active military service from February 1969 to 
March 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision of the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied an increased rating for pulmonary 
sarcoidosis.  

In September 1999, the Board remanded the issue to the RO for 
further development.  The case has now been returned to the 
Board for appellate review.  

In an August 2002 rating decision, the RO granted service 
connection for dry mouth secondary to the veteran's service-
connected pulmonary sarcoidosis and assigned a 10 percent 
rating effective July 28, 1998.  There is no indication that 
the veteran has disagreed with the determinations made in 
this rating decision and this matter is not currently before 
the Board.  It will not be addressed in this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.  

2.  The veteran's pulmonary sarcoidosis does not require 
systemic high dose corticosteroids for control; and pulmonary 
function tests do not meet the limitations required for a 
higher rating.  



CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
sarcoidosis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.97, Diagnostic Codes 6600, 6846 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].


Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The veteran was notified of the relevant law and regulations, 
the reasons and bases for the VA decision, and of the types 
of evidence that could be submitted by him in support of his 
claim, by correspondence from the RO, by the June 1998 rating 
decision, the August 1998 statement of the case (SOC), the 
April 2002 supplemental statement of the case (SSOC), the 
Board's September 1999 remand, and by letter communications 
with the veteran, with copies to his representative.  In an 
April 2001 letter, the RO informed the veteran of the recent 
enactment of the VCAA.  The RO explained what evidence was 
necessary to establish entitlement to increased compensation 
benefits, and asked the veteran to submit the names of any 
additional treatment providers who might have evidence 
relevant to his claim.  The RO also noted that VA would make 
reasonable efforts to obtain relevant evidence; however, he 
was responsible for submitting the evidence.  The RO provided 
the veteran with authorization forms to submit so that any 
additional treatment reports from private facilities could be 
requested on his behalf.  These notifications were not 
returned by the United States Postal Service as 
undeliverable, see Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)).  
Hence, the Board concludes that the veteran has received 
these communications, and the duty to notify has been met.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  Private and VA treatment records were 
associated with the file and the veteran was afforded VA 
examination in April 1998 and September 2001.  

Additionally, he presented testimony at a personal hearing 
before the undersigned Member of the Board at the RO in 
November 1998.  The veteran testified that he had experienced 
increased symptoms including extreme shortness of breath and 
recurrent infections which he believed were related to his 
pulmonary sarcoidosis.  

There is no indication that there exists any evidence which 
has a bearing on this case that has not been obtained, and in 
a May 2002 statement, the veteran related that all available 
information had been submitted and associated with the file.  
The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
this appeal.  

As noted above the VCAA has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
veteran and the representative, and has enhanced its duty to 
assist a veteran in developing the facts pertinent to the 
claim.  Since these legislative changes serve to eliminate 
the "gatekeeping" function in the VA claims process imposed 
by the standard for a well-grounded claim, see, e.g., 
Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 2000), the 
Board is of the opinion that the new legislative changes are 
more favorable to the veteran.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991) [where the law or regulation 
governing the case changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
has been concluded, the version most favorable to the veteran 
will apply].  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(2001).  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(2001).  Furthermore, medical reports must be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2 (2001).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Cf. Powell v. West, 13 Vet. App. 31 (1999) (holding that 
earlier findings may be used if the most recent examination 
is inadequate).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107.  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.  The benefit-of-the-doubt provision only applies, 
however, where there is an approximate balance of positive 
negative evidence.  Ferguson v. Principi, 273 F.3d 1072 
(Fed.Cir. 2001). 

Sarcoidosis is evaluated pursuant to 38 C.F.R. § 4.97, 
Diagnostic Code 6846.  The veteran's sarcoidosis has been 
rated 30 percent disabling for more than 20 years.  Hence, in 
the absence of fraud, it is a protected rating.  38 C.F.R. 
§ 3.951(b) (2001).  Under Diagnostic Code 6846, a 30 percent 
rating is assigned in cases of pulmonary involvement, with 
persistent symptoms requiring chronic low dose (maintenance) 
or intermittent corticosteroids.  A 60 percent rating 
requires evidence of pulmonary involvement requiring systemic 
high dose (therapeutic) corticosteroids for control.  To 
warrant a 100 percent rating, there must be evidence of cor 
pulmonale or cardiac involvement with congestive heart 
failure or progressive pulmonary disease with fever, night 
sweats and weight loss despite treatment.  The note that 
follows states that active disease or residuals of 
sarcoidosis may also be rated as chronic bronchitis under the 
provisions of Diagnostic Code 6600 and extra-pulmonary 
involvement under the specific body system involved.  
38 C.F.R. § 4.97, Diagnostic Code 6846 (2001).  

Chronic bronchitis with forced expiratory volume in 1 second 
of (FEV-1) of 71 to 80 percent predicted, or; a ratio of 
forced expiratory volume in 1 second to forced vital capacity 
(FEV-1/FVC) of 71 to 80 percent, or; Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)) of 66 to 80 percent predicted is assigned a 10 
percent rating.  A 30 percent rating is warranted for chronic 
bronchitis when there is a FEV-1 of 56 to 70 percent 
predicted, or a FEV-1/FVC of 56 to 70 percent, or a DLCO (SB) 
of 56 to 65 percent predicted.  A 60 percent rating is 
warranted for chronic bronchitis when there is a FEV-1 of 40 
to 55 percent predicted, or a FEV-1/FVC of 40 to 55 percent, 
or a DLCO (SB) of 40 to 55 percent predicted, or; maximum 
oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  38 C.F.R. § 4.97, Diagnostic Code 
6600 (2001).  

Based upon a review of the clinical evidence, the Board 
concludes that an increased rating for the veteran's 
pulmonary sarcoidosis may not be granted.  As discussed 
above, a 60 percent rating requires pulmonary involvement and 
the use of systemic high dose corticosteroids for control of 
the condition; or findings from pulmonary function tests 
(PFT's) consistent with FEV-1 of 40 to 55 percent predicted; 
a FEV-1/FVC of 40 to 55 percent; a DLCO (SB) of 40 to 55 
percent predicted; or maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  However, the 
private and VA treatment reports do not document findings 
consistent with this level of disability associated with the 
veteran's pulmonary sarcoidosis.  

There is no indication in the file that the veteran requires 
the use of high dose corticosteroids to control his pulmonary 
sarcoidosis to warrant a 60 percent rating under Diagnostic 
Code 6846.  He was hospitalized from January 31, 1997 to 
February 12, 1997 when he presented with a high fever and the 
onset of pulmonary nodules.  However, in a February 1997 
office note from J.L.S., M.D. (Dr. S.), indicated that he 
improved spontaneously and all tests were moving toward the 
normal range.  A CT scan of the chest in February 1997 showed 
bilateral mixed alveolar and interstitial infiltrates in the 
mid and lower lung fields predominantly in the lower lobes.  
However, there was no evidence of mediastinal or hilar 
adenopathy.  A chest X-ray in March 1997 showed no evidence 
of acute pulmonary or cardiac disease.  Private clinical 
reports from Dr. S., dated from February 1997 to November 
1997, indicate that there was no evidence of active disease.  
In August 1997, he stated that he had been doing well, and 
had had only one episode of a night sweat.  He did not 
experience any fever, chills, or weight loss.  

In a January 1998 letter, J.A.V, II, M.D. (Dr. V.) remarked 
that the veteran reported no clinical symptomatology, 
including no shortness of breath, chills, fevers, or night 
sweats.  He also had not been losing weight.  An April 1998 
report indicated that a CT scan of the chest showed 
improvement.  The veteran denied chills, fevers, and night 
sweats for the past week.  He noted a few of these a couple 
of weeks ago, but Dr. V. speculated that the veteran more 
likely had some other infection.  

An October 2000 progress note reported that a chest X-ray in 
April 2000 did not show any evidence of active disease in the 
chest.  The impression was shortness of breath with a normal 
PFT.  It appeared that the sarcoidosis was not the etiology 
of the recent onset of shortness of breath.  A June 2001 VA 
progress note indicated that the veteran's pulmonary 
sarcoidosis was stable.  

Additionally, PFT's do not demonstrate severe enough 
limitations to warrant a 60 percent rating under Diagnostic 
Code 6600.  A spirometry report dated in April 1998 indicated 
that it was a suboptimal exam secondary to the veteran's 
effort.  Thee was no obstruction, but the restriction in lung 
volumes and DLCO may be secondary to the veteran's effort as 
well.  PFT's on April 9, 1998 showed that FEV-1 was 78 
percent predicted; his FEV-1/FVC was 80; and his DLCO (SB) 
was 70 percent predicted.  

PFT's completed in conjunction with a VA respiratory 
examination in November 2000, show that his FEV-1 was 69 
percent predicted and his FEV-1/FVC was 80.  His diffusion 
capacity was noted to be 49 percent; however, this was noted 
by the examiner to be uncorrected for hemoglobin.  Following 
physical examination, the diagnosis was history of 
sarcoidosis without any evidence of active pulmonary 
involvement or residue of pulmonary disease at this time.  
The examiner commented that the PFT's did not show any 
obstruction or restriction but that there was an isolated 
decrease in the diffusion capacity.  The examiner further 
commented that there was no significant change in lung 
volume, white capacity, or diffusion capacity when compared 
with the results from PFT's in April 1973.  

In September 2001, the VA examiner clarified that the 
veteran's PFT's did not show any evidence of air flow 
obstruction; therefore, there was no broncho-constriction to 
reverse or bronchodilate and a bronchodilator was not needed 
in this case.  He also noted that the veteran's DLCO (SB) on 
PFT in November 2000 was 68 percent predicted when adjusted 
for alveolar volume (but not the hemoglobin level); and his 
maximum oxygen consumption was 28.9 ml/kg/min.  This was 
characterized as minimally reduced.

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against an increased rating 
for pulmonary sarcoidosis.  Therefore, the benefit-of-the-
doubt doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.  


ORDER

An increased rating for pulmonary sarcoidosis is denied.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

